  Case 16-39122         Doc 44     Filed 10/12/18 Entered 10/12/18 10:06:25              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-39122
         LAKISHA MITCHELL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/12/2016.

         2) The plan was confirmed on 03/01/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/12/2018.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-39122        Doc 44       Filed 10/12/18 Entered 10/12/18 10:06:25                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $4,845.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $4,845.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $222.09
    Other                                                                    $83.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,305.85

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ACS                              Unsecured     29,630.00            NA              NA            0.00       0.00
ACS                              Unsecured     15,575.00            NA              NA            0.00       0.00
ACS/NELNET                       Unsecured      4,551.00            NA              NA            0.00       0.00
CAINE & WEINER                   Unsecured         827.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      4,000.00       4,537.14        4,537.14           0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         261.00           NA              NA            0.00       0.00
FIRST SOUTH WESTERN FN           Unsecured      1,553.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      3,000.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority             NA       3,498.18        3,498.18        524.15        0.00
ISAC                             Unsecured            NA     19,843.12        19,843.12           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         521.00        694.12          694.12           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         244.00        398.75          398.75           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Secured       12,850.00     19,951.03        19,951.03           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      6,976.00            NA              NA            0.00       0.00
MERRICK BANK                     Unsecured      2,153.00       1,916.44        1,916.44           0.00       0.00
NAVIENT                          Unsecured      6,828.00            NA              NA            0.00       0.00
NAVIENT                          Unsecured      5,613.00            NA              NA            0.00       0.00
NAVIENT                          Unsecured      5,613.00            NA              NA            0.00       0.00
NAVIENT                          Unsecured      1,531.00            NA              NA            0.00       0.00
NICOR GAS                        Unsecured            NA         867.66          867.66           0.00       0.00
Payliance                        Unsecured          79.00           NA              NA            0.00       0.00
Penn Credit                      Unsecured         200.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      2,168.00       2,168.27        2,168.27           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      1,064.00       1,064.07        1,064.07           0.00       0.00
PROGRESSIVE LEASING              Secured              NA       1,328.18        1,328.18           0.00       0.00
PROGRESSIVE LEASING              Unsecured            NA           0.00        1,328.18           0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         300.00      9,916.00        9,916.00           0.00       0.00
THE ROOM PLACE                   Unsecured      1,000.00            NA              NA            0.00       0.00
THE ROOM PLACE                   Secured           500.00           NA              NA            0.00       0.00
TURNER ACCEPTANCE                Unsecured      4,343.00       4,368.88        4,368.88           0.00       0.00
US DEPT OF EDUCATION             Unsecured     66,971.00     67,022.01        67,022.01           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-39122         Doc 44     Filed 10/12/18 Entered 10/12/18 10:06:25                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal       Int.
Name                                Class   Scheduled        Asserted      Allowed         Paid          Paid
US DEPT OF EDUCATION            Unsecured     22,523.00       22,550.36     22,550.36            0.00        0.00
US DEPT OF EDUCATION            Unsecured     21,449.00       21,474.36     21,474.36            0.00        0.00
WHY NOT LEASE IT                Unsecured         800.00          734.21      1,634.21          15.00        0.00
WHY NOT LEASE IT                Secured           500.00          900.00          0.00           0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                   $0.00                $0.00
      Mortgage Arrearage                                    $0.00                   $0.00                $0.00
      Debt Secured by Vehicle                          $19,951.03                   $0.00                $0.00
      All Other Secured                                 $1,328.18                   $0.00                $0.00
TOTAL SECURED:                                         $21,279.21                   $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00               $0.00                 $0.00
       Domestic Support Ongoing                                $0.00               $0.00                 $0.00
       All Other Priority                                  $3,498.18             $524.15                 $0.00
TOTAL PRIORITY:                                            $3,498.18             $524.15                 $0.00

GENERAL UNSECURED PAYMENTS:                           $159,783.57                 $15.00                 $0.00


Disbursements:

       Expenses of Administration                               $4,305.85
       Disbursements to Creditors                                 $539.15

TOTAL DISBURSEMENTS :                                                                            $4,845.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-39122         Doc 44      Filed 10/12/18 Entered 10/12/18 10:06:25                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/12/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
